Citation Nr: 0117632	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-09 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active military service from March 1974 to 
July 1975.

A regional office (RO) of the Department of Veterans Affairs 
(VA) entered a decision in January 1992 denying service 
connection for a chronic bilateral foot disorder.  The 
veteran was informed of that adverse determination and did 
not appeal.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a July 1999 and December 1999 rating decisions.  The RO 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a 
bilateral foot disorder.  

A hearing was held before an RO hearing officer in June 2000.  
A videoconference was held in February 2001 before the 
undersigned Member of the Board.  Transcripts of the hearings 
are of record.


FINDINGS OF FACT

1.  An unappealed rating decision of the RO in January 1992 
was the last final disallowance of a claim of service 
connection for a bilateral foot disorder.

2.  Evidence received subsequent to the most recent final 
decision of the RO in January 1992 denying service connection 
for a bilateral foot disorder is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.



CONCLUSIONS OF LAW

1.  The January 1992 decision of the RO denying entitlement 
to service connection for a bilateral foot disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §3.104(a) (2000).

2.  Evidence submitted since the RO denied entitlement to 
service connection for a bilateral foot disorder is not new 
and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have already been satisfied.  By the statement of the 
case and supplemental statement of the case furnished the 
veteran, the RO has notified the veteran of the information 
and evidence necessary to substantiate his claim.  Moreover, 
VA has conducted reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  In 
this regard, VA made at least one attempt to contact the 
private medical facility where the veteran reports foot 
surgery was performed in 1978; additionally, the RO twice 
contacted VA medical facilities in order to obtain any 
medical records not previously associated with the claims 
file.  There is no indication that additional evidence exists 
and can be obtained on the issue here in question.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under applicable legal criteria, an unappealed rating 
decision of the RO is final.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 3.104(a) (2000).  However, a claim may be 
reopened if new and material evidence is submitted. 38 
U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet.App. 273 (1996).  The January 1992 RO 
decision was the last and only final disallowance of the 
claim.  Accordingly, the question now before the Board is 
whether new and material evidence, warranting a reopening of 
the appellant's claim, has been added to the record since the 
January 1992 denial.

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2000).

The veteran maintains that he developed a chronic disorder of 
the feet during military service involving corns, bunions and 
calluses.  He claims that foot problems are related to 
poorly-fitting boots he wore during service.  

The evidence which was available when the RO denied the claim 
for service connection for a bilateral foot disorder included 
service medical records showing that a corn of the veteran's 
right small toe was variously treated by medication and 
trimming during January 1975 and February 1975.  There were 
no demonstrated calluses or bunions of the feet or reported 
recurrences of corns during service; the feet were found to 
be normal on a July 1975 examination for service separation.  
Evidence received since the time of the denial of the claim 
includes VA outpatient records, dated from 1976 to 1999, 
showing that the veteran was evaluated or treated for various 
foot conditions.  During 1976, he was found to have a fungal 
lesion between the left fourth toe and left fifth toe; during 
1994, bunions of both feet were demonstrated; during 1998, it 
was noted that the left fourth toe and left fifth toe had 
been surgically fused.  Also added to the record was a 
private physician's report, dated in February 2000, relating 
the veteran's history of chronic bilateral foot pain 
secondary to bunions of big toes and previous surgery to the 
little toes in 1978 to treat and prevent calluses.  The 
current assessment was bilateral bunions.

Additionally, the veteran provided testimony at a hearing 
before an RO hearing officer in June 2000 and at a 
videoconference hearing before the undersigned Board Member 
in February 2001.  Testimony was cumulatively to the effect 
that the veteran developed corns, calluses and bunions during 
service, at which time he underwent trimming of corns.  He 
stated that shortly after service, during 1976 and 1977, a 
type of adhesive tape was applied to dissolve corns, but the 
corns soon reappeared.  He noted that foot pain persisted 
after service and became so severe that he could hardly wear 
his shoes.  He stated that major foot surgery was performed 
in 1978, involving cutting bones from each of the little toes 
and sewing each little toe to the adjoining fourth toe.

The Board finds that the additional evidence is new as it was 
not available for VA review in January 1992, and it is not 
merely cumulative or redundant of the evidence then of 
record.  However, the additional evidence is not material.  
It merely demonstrates that the veteran first began receiving 
care for bunions of the feet about twenty years after he 
completed military service.  There is no medical evidence 
showing recurrences of corns throughout the years since 
service.  Absent postservice continuity of symptomatology, 
the record continues to provide no basis for a grant of 
service connection foot disorder on the basis of chronicity 
of any corns of the feet noted in service.  

The Board is aware of the veteran's contention that foot 
surgery was performed in 1978 because of corns, bunions or 
calluses, which he attributes to service.  However, the 
veteran's assertion is the only evidence linking the foot 
condition, which was surgically treated in 1978, as well as 
any subsequent postservice foot disorders, to military 
service.  As a lay person, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
competent medical evidence has been presented showing that 
any current foot disorder had its onset in military service.  
Lay assertions of medical causation will not suffice to 
reopen a finally disallowed claim for service connection.  
Moray v. Brown, 5 Vet.App. 211 (1993).

In summary, the Board finds that the evidence received since 
the January 1992 RO decision is not both new and material 
within the meaning of the cited legal authority.  It follows 
that the veteran's claim for service connection for a 
bilateral foot disorder is not reopened, and the January 1992 
RO decision remains final. 


ORDER

The claim of entitlement to service connection for a 
bilateral foot disorder is not reopened, and the appeal is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

